department of the treasury tax_exempt_and_government_entities_division number release date uil internal_revenue_service te_ge eo examinations commerce street dallas tx date date person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 ofthe internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to keep adequate books_and_records as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tel or write taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_61 c of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours margaret von lienen director eo examinations enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations north mopac expressway austin tx department of the treasury date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail -return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication barbara l harris acting director eo examinations letter rev catalog number 34809f form 886a i n arne oft axpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibitr year period ended 20xx issue sec_1 whether should have their exemption revoked for creating private benefit and inurement to the corporate officers of the exempt_organization whether should be revoked due to no exempt_purpose facts originally located at is a corporation granted sec_501 exemption on apri129 19xx hippo therapy facility hippo therapy is a form of physical occupational and speech therapy in which a therapist uses the characteristic movements of a horse to provide carefully graded motor and sensory input family that started the charity was started by the is a is a qualified c that held a mortgage on about acres of land that housed a horse arena and a large barn assets to another exempt_organization during the year ending december 20xx a warranty deed with vendor's lien for dollar_figure organization to the property and facilities to inurement amount identified by this agent isdollar_figure the original mortgage was paid the was issued from the new exempt as per the chart provided below for the above stated property sold the majority of it's sold its interest in an agreement concerning the intent of reverter clause was created between and this agreement states as long as a sec_501 c with a functioning board_of directors and a licensed and or certified therapist uses the facilities for animal assisted therapy hippo therapy the property will not revert back to the property itself can not be used as collateral for future capital or loans the agreement also states filed returns for the following years 20xx 20xx 20xx 20xx and 20xx the 20xx return showed a beginning equity balance of dollar_figure equity balance on the 20xx return shows a balance of zero the return shows no expenses to change the equity balance no returns were filed after the period ending december 20xx would terminate its exemption in february of 20xx the ending the return states in part v line 38a that the organization did not borrow from or make any loans to any officer director trustee or were any such loans made in prior year and still outstanding at the end of the year covered by this return the return also states in part v line 40b that as a sec_501 c organization it did not engage in any sec_4958 excess_benefit_transaction during the year or did not engage in an excess_benefit transactions in the prior years that were not reported on form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a i name oftaxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit r year period ended 20xx any prior form_990 or 990-ez also in line 40c the form states that no amount of tax was self imposed by the organization for sec_4958 transactions schedule states this entity will continue to operate as a tax-exempt_entity involved with dog therapy only schedule also states this tax-exempt_entity sold all of the assets involved with their horse therapy to on october 20xx is a c tax exempt_organization operating within the received a note as part of the price same exempt_purpose as this entity was scheduled be paid over a year this note in the original amount ofdollar_figure period the note referred to on schedule was paid in full on october 20xx the check was a payoff of the loan in full that cleared the bank on october 20xx the return that these statements are included on was filed on july 20xx the return was filed by lor was sent to on march 20xx it asked for all financial records for during the year ending december 20xx idr was sent to records for on april 20xx it also asked for all financial during the year ending december 20xx sent a statement that said the year in question 20xx was completely no activity in the next correspondence from the executive director the following work history was provided from the executive director 20xx thru 20xx worked with to emotionally disturbed students weekly out of were used in these counseling sessions the executive director the following statement was received enclosed is the documents associated with the closing transfer of my business to could not start a new business nor work in horse therapy for years after 20xx some animal assisted therapy following xx using the dog for in the first correspondence received from horse and dog therapy i i did all records provided from information document requests were from the year ending december 20xx the executive director provided no records from the period under exam the executive director of in a hand written note to this agent wrote the year in question 20xx was completely no activity in the next correspondence from the executive director the following form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a i n arne of taxpayer department of the treasury- internal_revenue_service explanation of items the following chart shows the payments received by 20xx december 20xx paymet hs recerveo from mortgage name on check check date of check 12j31120xx 31120xx 2128120xx f2f jxx 120xx 31120xx 30120xx 20xx schedule no or exhibitr year period ended 20xx between january amount total received these checks were cut by note payable to an applicable sec_501 to pay for a for the facilities purchased from law sec_501 c of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a of the regulations provides that in order to be exempt as an organization described in sec_501 c of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests form 886-a rev department of the treasury- internal_revenue_service page -3- form 886a i name oftaxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibitr year period ended 20xx sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest the regulation places the burden_of_proof on the organization to demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d of the regulations provides that the term charitable is used in sec_501 c of the code in its generally accepted legal sense and includes the promotion of education the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d 4th cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 in 70_tc_352 the courts ruled the organization did not qualify for exemption under sec_501 c because it was not operated exclusively for charitable educational or scientific purposes in order to be recognized as exempt under sec_501 c the organization is prohibited from permitting its net_earnings to inure to the benefit of private individuals or operating in a way where more than an insubstantial part of its activities further private versus public purpose sec_2 engaging substantially in legislative activity participating or intervening in any political activity sec_1 c -1 c states that an organization is not exclusively operated for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 a -1 c defines a private_shareholder_or_individual as persons having a personal and private interest in the activities of an organization form 886-a rev department of the treasury- internal_revenue_service page -4- form 886a i n arne of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit r year period ended xx if the private benefit to an individual or a group of individuals is greater than the public benefit the private benefit is considered substantial a substantial private benefit can result in revocation of exempt status even a small amount of private_inurement is fatal to exemption in 222_fsupp_151 e d wash net profits were found to inure to private individuals where refreshments goods and services amounting to dollar_figure representing some of gross revenues were furnished to members regs c -1 d ii states that the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests this requirement applies equally to inurement and private benefit issues while it is difficult to prove a negative the organization is certainly in a better position than the service to know the detailed facts surrounding its formation and operation therefore in an exemption application case the organization is required to furnish the service with the documents setting forth its purposes and rules of operation as well as a detailed explanation of its operations see revproc_84_46 1984_1_cb_541 in john marshall law school and john marshall university v united_states ct_cl u s t c involve classic channeling of an organization's net_earnings to those in control the court sustained the service's revocation of the school's exempt status based on inurement the court found inurement existed when the school provided the following to family members who were its officers interest free loans unsecured loans payments for non-business travel payments for non-business entertainment personal health spa membership in 165_f3d_1173 the appeals court stated the inurement clause of sec_501 c interprets the phrase private individual or shareholder as an insider of the charity the court further said a charity must not improperly pass its earnings to its founder board members their families or anyone else described as an insider who is the equivalent of an owner or manager the insider could be an employee such as an office manager form 886-a rev department of the treasury- internal_revenue_service page -5- form 886a i n arne oft axpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibitr year period ended xx government's position an organization recognized as exempt under sec_501 c is prohibited from permitting any of its net_earnings to inure to the benefit of any private_shareholder_or_individual sent a statement that said the year in question 20xx was completely no activity in the second correspondence from the executive director the following work history was provided from the executive director 20xx thru 20xx worked with to emotionally disturbed students weekly out of horse and dog therapy were used in these counseling sessions from the executive director the following statement was received enclosed is the documents associated with the closing transfer of my business to could not start a new business nor work in horse therapy for years after 20xx i did some animal assisted therapy following xx using the dog for written statements completely contradict each other the first information received by this agent before the sec_4958 assessment was issued the second correspondence from the executive director after the sec_4958 assessment was issued in the first correspondence received these i regs c -1 d ii states that the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests this requirement applies equally to inurement and private benefit issues while it is difficult to prove a negative the organization is certainly in a better position than the service to know the detailed facts surrounding its formation and operation therefore in an exemption application case the organization is required to furnish the service with the documents setting forth its purposes and rules of operation as well as a detailed explanation of its operations see revproc_84_46 g b just like john marshall law school and john marshall university the officers of channeled the funds created from the sale of the facilities owned by the proceeds from the sale were diverted for personal_use just as in 165_f3d_1173 received by barn on the executive directors personal_property the dates provided for this activity were october 20xx to february of 20xx the funds were used by the executive director to build an new the funds were stated that they had not received any revenues on their return during the stated on their 20xx return received on year ending december 20xx july 20xx that the loan was to be paid off over a year period but the loan had already been paid during the 20xx year no revenues were disclosed to the government by government during the exam process two i drs were sent requesting all financial on the form_990 no revenues were disclosed to the form 886-a rev department of the treasury- internal_revenue_service page -6- form 886a i n arne of taxpayer department of the t rcasury - internal_revenue_service explanation of items schedule no or exhibit r year period ended 20xx information for the year 20xx the executive director sent a note stating that absolutely no revenues were received in the year 20xx the executive director indicated that there was no existing bank account for it is the service's position that the private individual's in the case of benefit is substantial and with no exempt_purpose the private benefit to an individual or a group of individuals is greater than the public benefit there was no public benefit presented by performed any exempt_function from the beginning of 20xx to present this instance private benefit is considered the only function presented by the exempt_organization therefore it is the services position that exempt status must be revoked for the year under exam has not it is the government's position that the executive director has not provided any consistency in the information provided in this examination conclusion regs c -1 d ii states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest the regulation places the burden_of_proof on the organization to demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests this agent asked about its revenues and activities during the year ending december 20xx and indicated there were no activities nor was there any revenues received by the exempt_organization would terminate its exemption in february of 20xx based on the foregoing reasons the organization does not qualify for exemption under sec_501 c and its tax exempt status should be revoked as of january 20xx should have their exempt status revoked due to lack of exempt purposes and no activities there were no exempt_activities were performed during the year under exam taxpayer's position position is that they did not do anything wrong form 886-a rev department of the treasury- internal_revenue_service page -7-
